DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
¶[78]:  “FIG. 6 is a flowchart illustrating step S570 of FIG. 10 in detail” appears to be a typo and should be “FIG. [[10]] 5”.  It is noted that S570 is in Fig. 5 and not Fig. 10 as recited.

Drawings
The drawings are objected to because the text of Fig. 5 is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. Examiner notes that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claims 2 – 11 and 13 – 18 are objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 2, “a GC count corresponding to the number of memory blocks erased by the GC operation” lacks antecedence basis and should be “[[the]] a number of memory blocks”.
Claim 14 recites similar limitation as claim 2 (see claim 14 “a GC count corresponding to the number of memory blocks erased by the GC operation”) and is objected on the same grounds as claim 2.

Regarding claim 6, “determines whether the number of the plurality of free memory blocks is less than a threshold number” lacks antecedence basis and should be “[[the]] a number of the plurality of free memory blocks”.  It is noted this amendment would also provide proper the number of the plurality of free memory blocks”.
Claim 14 recites similar limitation as claim 6 (see claim 14 “determining whether the number of the plurality of free memory blocks is less than a threshold number”) and is objected on the same grounds as claim 6.
Claim 18 recites similar limitation as claim 6 (see claim 18 “determining whether the number of free blocks among the plurality of memory blocks is less than a threshold number”) and is objected on the same grounds as claim 6.
Regarding claim 6, “when it is determined that the number of the plurality of free memory blocks is less than the preset threshold number” lacks antecedence basis and should be “the [[preset]] threshold number” (see claim 6 “determines whether the number of the plurality of free memory blocks is less than a threshold number”).
Regarding claim 6, “and waits in an operation suspended state until a reset operation is performed by a host” should be “the controller i) determines that the GC operation has not performed successfully, and ii) waits in an operation suspended state” (see spec ¶[61]).  This is to clarify that controller is waiting in suspended state.  Otherwise, it is unclear as to what (out of numerous recited elements) is waiting in suspended state.
Claim 13 also recite similar limitation as claim 6 (see claim 13 “and waiting in a operation suspended state until a reset operation is performed by a host”) and is objected on the same grounds as claim 6.  In addition, claim 13 should also be clarified that waiting in suspended state is responsive to GC not being successful (see Fig. 6 step S573 to step 575-576 in Fig. 5).  Claim 13 should be amended to “and in response to determination that the GC operation has not performed successfully, the controller waits 
Claim 18 also recite similar limitation as claim 6 (see claim 18 “waiting in an operation suspended state until a reset operation is performed by a host”) and is objected on the same grounds as claim 6.  Claim 18 should be amended to “the controller waits 

Regarding claim 7, “wherein the first reference value is the maximum number of programmable memory blocks which can be allocated at the same time” lacks antecedence basis and should be “[[the]] a maximum number of programmable memory blocks which can be allocated at [[the]] a same time”.
Claim 14 recites similar limitations as claim 7 (see claim 14 “the first reference value is the maximum number of programmable memory blocks which can be allocated at the same time in the memory device”) and is objected on the same grounds as claim 7.

Claim 13 should be amended to positively recite its limitations.  As recited, the limitations are recited as contingent limitations which, under broadest reasonable interpretation, results in the claimed invention to be practiced without said contingent limitations occurring (see MPEP 211.04(II)).  In this instance, checking of first and second reference value is contingent on free blocks < threshold, and waiting in suspended state is contingent on second reference value = 0.  As such, claim 13 would only have determination of free blocks < threshold, when conditions, for said contingent limitations, are not met.  In addition, this interpretation would also result in claim 13 being incomplete because there is expectation of what to do based on free 
checking whether a first reference value is a value of 0, [[when]] responsive to the number of the plurality of free memory blocks is less than the threshold number; 
checking whether a second reference value is a value of 0, [[when]] responsive to the first reference value is a value of 0; 
and determining that the GC operation has not performed successfully, [[when]] responsive to the second reference value is a value of 0, and waiting in an operation suspended state until a reset operation is performed by a host

Similarly, claims 15 – 17 should also be amended to positively recite their limitations.  As noted in claim 13, claims 15 – 17 recites their limitations as contingent limitations which, under broadest reasonable interpretation, results in the claimed invention to be practiced without said contingent limitations occurring (see MPEP 211.04(II)).  Examiner suggests amending as follows.
(Claim 15)  comprises resetting the first and second reference values, and controlling the memory device to perform an operation corresponding to a command received from the host, [[when]] responsive to the number of the plurality of free memory blocks is greater than or equal to the threshold number
(Claim 16)  comprises decreasing the first reference value regardless of the second reference value, and controlling the memory device to perform an operation corresponding to a command received from the host, [[when]] responsive to
(Claim 17)  comprises determining that the GC operation has performed successfully, resetting the first and second reference values, and controlling the memory device to perform an operation corresponding to a command received from the host, [[when]] responsive to the second reference value is not a value of 0

Claims, dependent on said above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiyama (US 20190114258).

Regarding claim 1, Tsuchiyama teaches
A data storage device comprising: 
a memory device (memory device = Fig. 2 memory unit 123 with SSDs configured as RAID group (RAIDG) (see ¶[57])) including a plurality of memory blocks having a plurality of free memory blocks; (Tsuchiyama teaches that free areas (of SSD) are secured block by block (see ¶[7]).
and a controller (controller = Fig. 2 controller module 121) configured to control an operation of the memory device, wherein the controller performs a block allocation operation of allocating one or more free memory blocks (one or more free memory blocks = unused area in other RAIDG) among the plurality of free memory blocks as one or more programmable memory blocks (one or more programmable memory blocks = save destination), and performs a garbage collection (GC) error defense operation of checking whether a GC operation for the plurality of memory blocks has performed successfully, in response to the block allocation operation (Tsuchiyama teaches that controller module 121 comprises multiple units including GC execution control unit 214 (see Fig. 3) where said GC execution control unit 214 i) secures unused area (as save destination) in other RAIDG (see Fig. 9 step 125, ¶[153]) and ii) determines whether GC of selected SSD is completed (see Fig. 10 step 134, ¶[165]). Note that Fig. 10 is subsequent to Fig. 9 (see Fig. 10 C is continuation from Fig. 9).  Therefore, determination of whether GC is completed (step 134 in Fig. 10) is responsive to securing of unused area (step 125 of Fig. 9).)
(¶[57]  The memory unit 123 includes multiple SSDs (#1, . . . , #n where n 2). In the memory unit 123, multiple redundant RAID groups may be set by combining multiple SSDs. A RAID apparatus is an example of the memory unit 123. Hereinafter, a description is given under the assumption that multiple RAID groups are set using the SSDs of the memory unit 123. Note that a RAID group may be abbreviated as a RAIDG;  ¶[7]  Due to the above-described characteristics, when free areas are secured block by block, the efficiency of processing is increased. Thus, in the SSD, processing (garbage collection (GC)) to aggregate valid data as much as possible is performed;  ¶[153]  (S125) The GC execution control unit 214 secures an unused area of other RAIDGs as the save destination area, and registers information on the save destination area in the save destination information table 211b. It is to be noted that the number of other RAIDGs used for securing a save destination area may be two or greater;  ¶[165]  (S134) The GC execution control unit 214 determines whether or not GC of the selection SSD is completed. For instance, the GC execution control unit 214 waits for a response of GC completion from the selection SSD. When a response of GC completion is received from all selection SSDs, the processing proceeds to S135. On the other hand, when no response of GC completion is received from a selection SSD, the determination in S134 is made again)

Claim 12 is the method claim corresponding to the device claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiyama in view of Ihm (US 20150347295).

the data storage device of claim 1 and memory 121b (memory) within controller module 121 (controller) (see Fig. 2) but does not appear to explicitly teach said memory is configured to store number of memory blocks erased by GC operation.

However, Ihm teaches
a memory (memory = Fig. 2  RAM 1240) configured to store a GC count corresponding to the number of memory blocks erased by the GC operation (Ihm teaches incrementing free block (FB) count when a free block is generated during garbage collection (see ¶[97]).  Ihm also teaches storing garbage collection information in RAM 1240 of memory controller 1200 (see Fig. 2, ¶[63-64]).  Therefore, FB count (garbage collection information) is also stored in said RAM.)
(¶[97]  In step S150, the garbage collection unit 1250 executes a garbage collection operation of the memory device 1100. The garbage collection unit 1250 increases a value of the free block count when the free block is generated during execution of the garbage collection operation;  ¶[63-64]  The RAM 1240 may be used to cache or buffer memory to temporarily store, for example, data (e.g., Data_h and/or DATA), command information, address information, computational information, and other types of data and/or information necessary to the functionality of the memory controller 1200. As described above in relation to FIG. 1, the garbage collection unit 1250 may control the execution of garbage collection operation(s) by the memory device 1100, and may control the generation and storing of the garbage collection information)
memory) (within controller module 121 (controller)) tracks free block count of free blocks generated by garbage collection.

Tsuchiyama and Ihm are analogous art to the claimed invention because they are in the same field of endeavor, data management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Tsuchiyama in the manner described supra because it is applying Ihm’s known technique (tracking free block count (of free blocks generated by garbage collection) in RAM of controller) to garbage collection operation of Tsuchiyama ready for improvement to yield predictable result of stopping garbage collection based on free block count (Ihm, ¶[101]).

Regarding claim 3, Tsuchiyama in view of Ihm teach the data storage device of claim 2, where Tsuchiyama also teaches
wherein the memory is positioned in the controller (Tsuchiyama teaches that memory 121b is within controller module 121 (see Fig. 2))

Regarding claim 4, Tsuchiyama in view Ihm teach the data storage device of claim 2, where Tsuchiyama also teaches
the controller (controller = Fig. 2 controller module 121) stores a GC error defense module in the memory (memory = Fig. 2 memory 121b), the GC error defense module indicating a group of source codes for performing the GC error defense operation (GC defense operation = GC operation that includes checking for whether said GC is completed) (As noted in claim 1, Tsuchiyama teaches that controller module 121 comprises multiple units including GC execution control unit 214 (see Fig. 3) where said GC execution control unit 214 ii) determines whether GC of selected SSD is completed (see Fig. 10 step 134, ¶[165]).  Tsuchiyama also teaches that functions of controller module 121 is implemented on processor by operation in accordance with program in memory 121b (see ¶[215]).    Therefore, function of said GC execution control unit is implemented on processor in accordance with program in said memory 121b.)
(¶[165]  (S134) The GC execution control unit 214 determines whether or not GC of the selection SSD is completed. For instance, the GC execution control unit 214 waits for a response of GC completion from the selection SSD. When a response of GC completion is received from all selection SSDs, the processing proceeds to S135. On the other hand, when no response of GC completion is received from a selection SSD, the determination in S134 is made again;  ¶[215]  Meanwhile, the above-described function of the storage control apparatus 121 is implemented by the processor 121a by operating in accordance with the program stored in the memory 121b)

Regarding claim 5, Tsuchiyama in view of Ihm teach the data storage device of claim 4, where Tsuchiyama teaches
the controller executes the GC error defense module (GC error defense module = program) to perform the GC error defense operation, whenever performing the block allocation operation (As noted in claim 1, controller module 121 comprises multiple units including GC execution control unit 214 (see Fig. 3) where said GC execution control unit 214 i) secures unused area (as save destination) in other RAIDG (see Fig. 9 step 125, ¶[153]) and ii) determines whether GC of selected SSD is completed (see Fig. 10 step 134, ¶[165]). Note that Fig. 10 is subsequent to Fig. 9 (see Fig. 10 C is continuation from Fig. 9).  Therefore, determination of whether GC is completed (step 134 in Fig. 10) is performed responsive to securing of unused area (step 125 of Fig. 9).  Tsuchiyama also teaches that functions of controller module 121 is implemented on processor by operation in accordance with program in memory 121b (see ¶[215]).    Therefore, function of said GC execution control unit is implemented on processor in accordance with program in said memory 121b.)
(¶[153]  (S125) The GC execution control unit 214 secures an unused area of other RAIDGs as the save destination area, and registers information on the save destination area in the save destination information table 211b. It is to be noted that the number of other RAIDGs used for securing a save destination area may be two or greater;  ¶[165]  (S134) The GC execution control unit 214 determines whether or not GC of the selection SSD is completed. For instance, the GC execution control unit 214 waits for a response of GC completion from the selection SSD. When a response of GC completion is received from all selection SSDs, the processing proceeds to S135. On the other hand, when no response of GC completion is received from a selection SSD, the determination in S134 is made again;  ¶[215]  Meanwhile, the above-described function of the storage control apparatus 121 is implemented by the processor 121a by operating in accordance with the program stored in the memory 121b)

Allowable Subject Matter
Claims 6 – 11 and 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 18 also recites subject matter that is allowable over prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).

Claim 6 recites, at least, in response to two reference values being 0, i) garbage collection operation is determined to be unsuccessful, and ii) suspending a controller until reset by a host, wherein determination of said two reference values being 0 is performed responsive to free block < threshold.  This subject matter is reflect in the following amended limitations of claim 6. 
wherein, when the GC error defense module is executed, the controller determines whether [[the]] a number of the plurality of free memory blocks is less than a threshold number, 
wherein, when it is determined that the number of the plurality of free memory blocks is less than the preset threshold number, the controller checks whether a first reference value and a second is reference value are a value of 0, 
wherein, when both of the first reference value and the second reference value are a value of 0, the controller i) determines that the GC operation has not performed successfully, and ii) waits in an operation suspended state until a reset operation is performed by a host
GC defense operation) that allocates unused areas and subsequent (to said allocation), checks for whether garbage collection operation has been completed.  Tsuchiyama also teaches that said garbage collection execution is responsive to spare block being less that a threshold (see Tsuchiyama Fig. 7, ¶[131, 134]).  As such, Tsuchiyama teaches determining whether said garbage collection operation has been completed responsive to spare block being less than a threshold.  Ihm teaches i) terminating/completing garbage collection when free block (FB) count (first reference value) >= max FB count (second reference value) (i.e. garbage collection successful) and ii) repeating said garbage collection when FB count < max FB count (i.e. garbage collection unsuccessful) (see Fig. 9, ¶[100-101]).  In view of Ihm, Tsuchiyama is modified such that said garbage collection operation is i) successful when FB count >= max FB count and ii) unsuccessful when FB block count < max FB count.  However, prior art of record fail to disclose i) garbage collection is unsuccessful responsive to FB count = max FB count = 0 and ii) suspending controller responsive to FB count = max FB count = 0.  Therefore, claim 6 contains subject matter that is allowable over prior art of record.
Claims 7 – 11, which depends upon claim 6, would also be considered allowable over prior art of record for the same reasons as claim 6.

Claim 13 also recite the same subject matter (worded differently) as claim 6.  Therefore, claim 13 is considered allowable over prior art of record for the same reasons as claim 6. 
Claims 14 – 17, which depends upon claim 13, would also be considered allowable over prior art of record for the same reasons as claim 13.


determining whether [[the]] a number of free blocks among the plurality of memory blocks is less than a threshold number; 
when it is determined that the number of free blocks among the plurality of memory blocks is less than the threshold number, determining whether a garbage collection (GC) has performed successfully, based on a maximum number of programmable memory blocks among the plurality of memory blocks and a garbage collection (GC) count; 
and when it is determined that the garbage collection has not performed successfully, the controller waits in an operation suspended state until a reset operation is performed by a host
Tsuchiyama teaches identifying, based on spare block < threshold, SSD for garbage collection, wherein said garbage collection includes determining whether garbage collection is completed (see Tsuchiyama Fig. 7, ¶[131, 134], Fig. 10, ¶[165]).  Ihm teaches i) terminating/completing garbage collection when free block (FB) count (GC count) >= max FB count (maximum number of programmable memory blocks) (i.e. garbage collection successful) and ii) repeating said garbage collection when FB count < max FB count (i.e. garbage collection unsuccessful) (see Fig. 9, ¶[100-101]).  In view of Ihm, Tsuchiyama is modified such that said garbage collection is unsuccessful when FB count < max FB count.  However, prior art of record do not appear to explicitly disclose a controller that is suspended 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/            Examiner, Art Unit 2139